DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/02/2022 has been entered. Claims 2-5 and 8-14, and 16-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 2-5, 8-9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Altman (20090014344) in view of Streem (20110308972).

	Regarding claim 11, Altman (Figures 1-22) teaches a playmat for receiving and maintaining a plurality of playing cards, the playmat comprising: a first section (Fig. 2, Part No. 112) and a second section (110) (Para. 0033) rotatably attached to the first section (Para. 0035-0036), each of the first and second sections comprising a planar support structure and a plurality of holding structures (Fig. 2, Part No. 124) (Para. 0033) configured in rows and extending parallel to the plane of the support structure (See figures 2 and 17-22); and an end section (Fig. 2, Part No. 114) rotatably attached to the first section (112) by a flexible separation structure (118) (Para. 0037).
 	Altman does not teach the end section comprising an elastic band attached to opposing outer edges of the end section and extending at least partly along an axis parallel to the flexible separation structure.
 	Streem (Figures 1-9) teaches the end section comprising an elastic band (Fig. 2, Part No. 20) (Para. 0015) attached to opposing outer edges of the end section and extending at least partly along an axis parallel to the flexible separation structure (18) (Para. 0015, 0018).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Altman with the end section comprising an elastic band attached to opposing outer edges of the end section as taught by Streem as a means of providing a means for keeping a playmat in a closed condition (Streem: Para. 0018).


	Regarding claim 2, the modified Altman (Figures 1-22) teaches the holding structure is made of an elastically deformable material (Para. 0047).  


	Regarding claim 3, the modified Altman (Figures 1-22) teaches the first section and the second section comprise three rows of holding structures (See figure 2).  


	Regarding claim 4, the modified Altman (Figures 1-22) teaches the holding structures extend parallel to each other (See figure 2).  


	Regarding claim 5, the modified Altman (Figures 1-22) teaches the holding structures are basically rectangular (Para. 0048) (See figure 2).  
 

	Regarding claim 8, the modified Altman (Figures 1-22) teaches the first and second sections are equally sized (Para. 0049) (See figure 3).

  
	Regarding claim 9, the modified Altman (Figures 1-22) teaches the end section (114) is smaller than the first section and the second section (Para. 0049) (See figure 3).


	Regarding claim 17, the modified Altman (Figures 1-22) teaches each of the plurality of holding structures (Fig. 2, Part No. 124) (Para. 0033) is made of a transparent material (Para. 0039).  


	Regarding claim 18, the modified Altman (Figures 1-22) teaches each of the plurality of holding structures (Fig. 2, Part No. 124) (Para. 0033) comprises a pocket for receiving a plurality of playing cards and maintaining the playing cards in contact with the support structure (Also see Fig. 22; Para. 0101-0105).  


	Regarding claim 19, the modified Altman (Figures 1-22) teaches each of the plurality of holding structures (Fig. 2, Part No. 124) (Para. 0033) has a width larger than a height of the pocket (See Fig. 2, 9).  

Claim 10, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Altman in view of Streem, further in view of Goldman (5870802).

	Regarding claim 10, the modified Altman (Figures 1-22) teaches a playmat for receiving and maintaining a plurality of cards, the playmat comprising: a first section (Fig. 2, Part No. 112) and a second section (110) (Para. 0033) rotatably attached to the first section (Para. 0035-0036).
 	The modified Altman does not teach a number of markers configured to be detachably attached to a card, wherein each of the markers is folded together and comprises two free ends configured to be detachably arranged at each side of a card.
	Goldman (Figures 1-14) teaches a number of markers (Fig. 2, Part No. 32) configured to be detachably attached to a card (Col. 3, Lines 46-55), wherein each of the markers is folded together and comprises two free ends configured to be detachably arranged at each side of a card (See Fig. 1-2) (Col. 3, Lines 58-67 and Col. 4, Lines 1-5).
 	It is noted that the claim recitation of “each of the markers is folded together” is directed to a product made by a process (a product-by-process claim). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See: In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). The prior art of Goldman teaches the final product of a folded marker and therefore the claim recitation of ““each of the markers is folded together”” does not structurally distinguish the claimed apparatus from the prior art of Goldman.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Altman with each of the markers is folded together and comprises two free ends configured to be detachably arranged at each side of a card as taught by Goldman as a means of providing a card with a removable positionable indexing tab, clipable page marker, or free standing card holder (Goldman: Col. 1, Lines 63-67; Col. 2, Lines 1-26).
	

	Regarding claim 13, the modified Altman (Figures 1-22) teaches a playmat for receiving and maintaining a plurality of cards, the playmat comprising: a first section (Fig. 2, Part No. 112) and a second section (110) (Para. 0033) rotatably attached to the first section (Para. 0035-0036).
 	The modified Altman does not teach the markers indicate a number corresponding to an additional score of the card.  
	Goldman (Figures 1-14) teaches a number of markers (Fig. 2, Part No. 32) configured to be detachably attached to a card (Col. 3, Lines 46-55), the markers including printed matter (Col. 3, Lines 21-31).
	It is noted that the claim recitation of “the markers indicate a number corresponding to an additional score of the card” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated (See: Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404)). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. An example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See: In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. In the instant case, the relationship between the printed matter is not new and unobvious and therefore the printed matter is not given patentable weight.


	Regarding claim 14, the modified Altman (Figures 1-22) teaches a playmat for receiving and maintaining a plurality of cards, the playmat comprising: a first section (Fig. 2, Part No. 112) and a second section (110) (Para. 0033) rotatably attached to the first section (Para. 0035-0036).
 	The modified Altman does not teach the markers are separated from each other before they are attached to the card.  
	Goldman (Figures 1-14) teaches a number of markers (Fig. 2, Part No. 32) attached to a card (Col. 3, Lines 46-55).
 	It is noted that the claim recitation of “the markers are separated from each other before they are attached to the card” is directed to a product made by a process (a product by process claim). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (See: In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). The prior art of Goldman teaches the final product of markers attached to a card and therefore the claim recitation of “the markers are separated from each other before they are attached to the card” does not structurally distinguish the claimed apparatus from the prior art of Goldman.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Altman with markers attached to a card as taught by Goldman as a means of providing a card with a removable positionable indexing tab, clipable page marker, or free standing card holder (Goldman: Col. 1, Lines 63-67; Col. 2, Lines 1-26).


	Regarding claim 16, the modified Altman (Figures 1-22) teaches a playmat for receiving and maintaining a plurality of cards, the playmat comprising: a first section (Fig. 2, Part No. 112) and a second section (110) (Para. 0033) rotatably attached to the first section (Para. 0035-0036).
 	The modified Altman does not teach the markers are configured to be inserted into a holding structure of a section of the playmat.
	Goldman (Figures 1-14) teaches the markers (Fig. 2, Part No. 32) are configured to be inserted into a holding structure of a section of the playmat (Col. 3, Lines 46-55).
 	It is noted that the claim recitation of “the markers are configured to be inserted into a holding structure of a section of the playmat” is directed to the intended use of the claimed apparatus. The prior art of Goldman teaches markers of different sizes (See Goldman: Col. 3, Lines 24-31) and is fully capable of performing the claim recitation of “the markers are configured to be inserted into a holding structure of a section of the playmat.” Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Altman with markers attached to a card as taught by Goldman as a means of providing a card with a removable positionable indexing tab, clipable page marker, or free standing card holder (Goldman: Col. 1, Lines 63-67; Col. 2, Lines 1-26).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Altman in view of Streem, further in view of Gingras (5097953).

	Regarding claim 12, the modified Altman (Figures 1-22) teaches a playmat for receiving and maintaining a plurality of playing cards, the playmat comprising: a plurality of holding structures (Fig. 2, Part No. 124) (Para. 0033) configured in rows and extending parallel to the plane of the support structure.
 	The modified Altman does not teach each of the plurality of holding structure comprises corner portions, in which material is removed, the corner portions corresponding to quarter circles.  
 	Gingras (Figures 1-14) teaches the holding structure comprises corner portions (Fig. 4 and 9, Part No. 22), in which material is removed, the corner portions (22) corresponding to quarter circles (Col. 4, Lines 3-7).	
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Altman with the holding structure comprises corner portions in which material is removed as taught by Gingras as a means of providing card holding structures with cutout portions of any desired shape that protect corner portions of a card from damage (Gingras: Col. 4, Lines 3-7).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Altman in view of Streem, further in view of Quehl (20120067942).

	Regarding claim 20, the modified Altman (Figures 1-22) teaches a playmat for receiving and maintaining a plurality of playing cards, the playmat comprising: first and second sections comprising a planar support structure and a plurality of holding structures (Fig. 2, Part No. 124) (Para. 0033) configured in rows and extending parallel to the plane of the support structure.
	The modified Altman does not teach the elastic band comprises slideably attached indicators configured to slide along a length of the elastic band.
	Quehl (Figures 1-19) teaches the elastic band (3) (Para. 0058) comprises slideably attached indicators (Fig. 4-12, Part No. 7) (Para. 0067) configured to slide along a length of the elastic band.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Altman with the elastic band comprises slideably attached indicators as taught by Quehl as a means of providing an elastic band of a playmat with a movable member that may be provided in a design of various possible shapes and also have images, logos, text messages, and/or pictures or the like applied on the movable member (Quehl: Para. 0028).

Response to Arguments
Applicant’s arguments with respect to claims 2-5, 8-14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
 	Regarding applicant’s argument that the prior art of Altman does not teach the recitation in claim 11 of “each of the first and second sections comprising a planar support structure and a plurality of holding structures configured in rows and extending parallel to the plane of the support structure,” it is noted that Altman (See figures 2 and 17-22) teaches a planar support structure and a plurality of holding structures “configured in rows and extending parallel to the plane of the support structure” as claimed (See rejection of claim 11 in this document). It is noted that the recited limitation does not structurally distinguish the claimed apparatus from the prior art of Altman.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711